Summary of the Interview
The attached agenda was discussed. In regards to claim 1, Mr. Floam asserted that Bengtsson’s second endpoint device does not transmit the receive time and the recovered second token. Rather, it merely determines and stores these two pieces of data. Examiner explained that the claim does not specify either (1) a device that receives the data, or (2) that the data is to be transmitted to a separate destination. It is the Examiner’s position that the second endpoint device’s determining and storing the data is tantamount to “receiving” the data, since the claim does not specify a recipient or any means of transmission. 
Claim 16 recites a step of receiving the data from the second endpoint device “over the network.” This language suggests that the data is transmitted over the network from the second endpoint device and then received by another device. This limitation appears to distinguish from FIG. 3 of Bengtsson because in FIG. 3 it does not appear that the second token and ranging information are transmitted by the second endpoint device to another destination via the network. The remainder of Bengtsson’s disclosure requires review to determine whether Bengtsson discloses a variation in which such data is received over a network from the second endpoint device, as claimed.
 	No formal agreement on the patentability of the claims was reached. Applicant’s written response to the May 2022 Non-Final Rejection is forthcoming.  

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/N.C/Primary Examiner, Art Unit 3992